                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 GALDERMA LABORATORIES, L.P.,                      §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §    CIVIL ACTION NO.: 1:21-cv-00132
                                                   §
 HOSSEIN ZAMANI,                                   §
                                                   §
        Defendant.                                 §


 PLAINTIFF GALDERMA LABORATORIES, L.P.’S DISCLOSURE OF CORPORATE
               AFFILIATIONS AND FINANCIAL INTERESTS


       As required by Federal Rule of Civil Procedure 7.1 and LCvR 26.1, Plaintiff Galderma

Laboratories, L.P. (“Galderma”) makes the following corporate disclosure statement:

       Galderma Laboratories L.P. is a subsidiary owned by Galderma Limited LLC and

Galderma General, LLC. No publicly-held corporation directly owns 10% or more of Galderma

Laboratories, L.P.

       Below is a complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal

entities that are financially interested in the outcome of the case:

       1.      Defendant Germantown Professional Pharmacy, LLC d/b/a Germantown

               Professional Pharmacy & Compounding;

       2.      Defendant Hossein Zamani; and

       3.      Plaintiff Galderma Laboratories, L.P.




DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS                               Page 1
Dated: January 15, 2021

                                   Respectfully submitted,


                                   By: /s/ Greg Van Houten
                                      Greg Van Houten [Bar No. 1032731]
                                      HAYNES AND BOONE, LLP
                                      800 17th Street NW, Suite 500
                                      Washington, DC 20006
                                      Telephone: (202) 654-4562
                                      Facsimile: (202) 654-4256
                                      greg.vanhouten@haynesboone.com

                                      -and-

                                      David J. Drez III*
                                      Schyler Parker*
                                      WICK PHILLIPS GOULD & MARTIN LLP
                                      100 Throckmorton Street, Suite 1500
                                      Fort Worth, Texas 76102
                                      Telephone: (817) 332-7788
                                      Facsimile: (817) 332-7789
                                      david.drez@wickphillips.com
                                      schyler.parker@wickphillips.com
                                      *Pro hac vice applications to be submitted

                                      ATTORNEYS FOR PLAINTIFF
                                      GALDERMA LABORATORIES, L.P.




DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS                   Page 2
